Citation Nr: 1633296	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-03 255	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for tinea versicolor.

2.  Entitlement to a compensable initial rating for residual scar of the left lip.

3.  Entitlement to a compensable rating for residuals of tendon rupture of the left ring finger, post-operative.

4.  Entitlement to service connection for the postoperative residuals of plantar warts, right foot.

5.  Entitlement to service connection for radiculopathy.

6.  Entitlement to service connection for a scar of the left temple.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for the postoperative residuals of dermafibroma on the back.

11.  Entitlement to service connection for a respiratory disability. 

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

13.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ankle sprain.

14.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

On July 26, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.





ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


